Case 5:16-cv-00523-JKP-RBF Document 71-1 Filed 06/04/20 Page 1 of 4




                   Exhibit A
Case
 Case5:16-cv-00523-JKP-RBF Document
       5:16-cv-00523-JKP Document    71-1
                                  39-1      Filed
                                        Filed     06/04/20
                                               09/16/19    Page
                                                         Page 1 of225
                                                                    of 4
 Case
  Case5:16-cv-00523-JKP-RBF Document
        5:16-cv-00523-JKP Document    71-1
                                   39-1      Filed
                                         Filed     06/04/20
                                                09/16/19    Page
                                                          Page 2 of325
                                                                     of 4

        Case 1:15-cv-00855-SS Document 11 Filed 10/16/15 Page 2 ot 3




       In addition to seeking consolidation of two cases in the Probate Court of Hays County and

three petitions in the Third Court of Appeals, Mr. Montez also seeks contempt of court orders on

Elvira Ximenes, the Executrix of the Estate of Ricardo Perez Hernandez, and Hays County Probate

Court Judge Updegrove. On October 5, 2015, Mr. Montez filed literally hundreds of pages as his

purported record in the probate court. On October 6, 2015, Elvira Ximenes, the Executrix of the

Estate of Ricardo Perez Hernandez, filed a motion to remand.            Mr. Montez has now filed

"Interveanor's [sic] Response in Opposition to Estate's Motion to Remand and Request for Sua

Sponte Decision.'' And here it is.

        The United States District Court clearly has no jurisdiction over these cases or parties. It is

clear from the pleadings Mr. Montez's causes of action are wholly frivolous and designed simply

to harass litigaots and delay the judicial process. The only genuine issue in this case is whether the

Court of Appeals will hold contempt charges against Mr. Montez for violating its order and filing

a lawsuit without the consent of the local administrative judge or the Court of Appeals. However,

that is a state function, not one of this Court.

                IT IS ORDERED that "Interveanors' [sic] Non Prisoner Pro Se Motion to Become

        Electronic Filing User" [#2] filed on behalf of Daniel Montez and Juana Perez Hernandez

        is DENIED.

                IT IS ORDERED that "lnterveanor's [sic] Motion to Enforce Settlement Agreement,

        Motion to Declare Tx CPRC Title 2 Chapter 11 Unconstitutional, and Motion to Set" [#7]

        is DISMISSED.




                                                   -2-
Case
 Case5:16-cv-00523-JKP-RBF Document
       5:16-cv-00523-JKP Document    71-1
                                  39-1      Filed
                                        Filed     06/04/20
                                               09/16/19    Page
                                                         Page 3 of425
                                                                    of 4

      Case 1:15-cv-00855-SS Document 11 Filed 10/16/15 Page 3 of 3




              IT IS ORDERED that "Interveanor's [sic] Motion for Contempt and for Sanctions

     Against Robert E. Updegrove, Ronald James Shaw and Elvira H. Ximenes, Motion to Void

     Trial Court Order, and Motion to Set" [#10] is DISMISSED.

              IT IS FURTHER ORDERED that the Motion to Remand [#8] is GRANTED, and this

     lawsuit is REMANDED to Cause No. 14-0132-P in the Probate Court of Hays County,

     Texas.

              IT IS FURTHER ORDERED Daniel Montez shall not file any lawsuit in the Austin

     Division of the Western District of Texas without permission of a United States District

     Judge sitting in the Western District of Texas or the United States Court of Appeals for the

     Fifth Circuit.

              IT IS ORDERED and ADJUDGED that Elvira Ximenes, the Executrix of the Estate

     of Ricardo Perez Hernandez, do have and recover judgment against Daniel Montes in the

     sum of ONE THOUSAND AND NO/100 DOLLARS ($1,000.00) in costs and attorneys'

     fees required for these irresponsible and frivolous pleadings intending to seek to delay a final

     disposition on the merits in three different jurisdictions and abusing the processes of the

     Courts.

               IT IS FINALLY ORDERED that the Clerk shall remand this case immediately and

     is authorized to issue a writ of execution on the judgment of costs and attorneys' fees.




                                                 UNITEDSTATESDIS CT JUDGE
                                                                                    I0-1' #JS'



                                               -3-
